Whitehouse, J.
In this case, as in State v. Simpson, ante, p. 77, the indictment was for larceny with an allegation of a prior conviction in the Municipal Court of Waterville, and an averment of the legal conclusion, resting upon Sect. 5, Chap. 120, R. S., that the respondent was a common thief.
But in this case, to substantiate the averment of a prior conviction, the government introduced the docket entries from the records of the Municipal Court of Waterville, showing a prior con*86viction of the respondent for larceny, and also the original complaint upon which such conviction was based.
The defendant’s counsel contended that this complaint contained no allegation that the larceny charged was committed in the County of Kennebec and hence afforded no evidence that the Municipal Court of Waterville had jurisdiction of the offense. The presiding judge ruled otherwise and a verdict of guilty being returned the defendant took exceptions.
The complaint is somewhat inartificial in its structure, but it may properly be held to fulfill all the requirements of the law in regard to the allegation of place.
It appears from an inspection of the original complaint, as well as of the copy before the court, that the pleader was careful to place a comma after the word Winslow in the phrase “ Wallace Simpson of Winslow,” and also after the word Waterville in the phrase “at Waterville,” indicating an intention on his part to make the clause “ in the County of Kennebec aforesaid ” qualify the antecedent phrase “at Waterville” as well as that “of Wins-low”; and if the two phrases had been transposed so as to read “Wallace Simpson of Winslow, at Waterville, in the County of Kennebec aforesaid,” such an analysis would have been clearly in harmony with the rules of syntax, and all doubt and uncertainty in regard to the meaning would have been removed.
But it is unnecessary to rely upon this grammatical construction of the language of the complaint. “ In most of our states,” says Mr. Bishop, “ the names of the minor localities, such as townships, cities and the like, and the counties in which they are located, are parts of the public law; and, where they are, the allegation of the place, omitting the name of the county, carries with it that of the county.” 1 Bish. Crim. Proc. § 378. And such is the law in this state. In Martin v. Martin, 51 Maine, 366, the court say: “ Courts of law are bound to recognize the territorial divisions of the state into counties and towns. In criminal cases it is sufficient to state an offense to have been committed in the town of S. without adding the county in which the same is situate, to give the court jurisdiction ; the courts take judicial cognizance of the towns *87created by law. Vanderwerker v. The People, 5 Wend. 530; Goodwin v. Appleton, 22 Maine, 453; Ham v. Ham, 39 Maine, 263; State v. Jackson, Id. 291.” See also State v. Powers, 25 Conn. 48. “It is customary,” says Mr. Bishop “ to write the. name of the state in the margin, in connection with the name of the county. But the name of the state need not appear either in the margin or in any other part of the indictment.” 1 Bish. Cr. Pr. § 383. See also Com. v. Quin, 5 Gray, 478; State v. Wentworth, 37 N. H. 196.
In the case at bar, however, the words “ State of Maine,” appear in the caption of the complaint, and “Kennebec ss ” on the left hand margin. The court could take judicial notice that the city of Waterville is situated in the county of Kennebec, there being but one town of that name in the state of Maine.
It is the opinion of the court that the complaint should be deemed adequate to give that court jurisdiction of the offense therein charged.

^Exceptions overruled.